NO. 07-06-0030-CR
                                  NO. 07-06-0031-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                     MAY 4, 2006

                         ______________________________


                      DAWNA MILLER MAULDIN, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

               NO. 6633 & 6634; HONORABLE LEE WATERS, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Following pleas of not guilty, appellant Dawna Miller Mauldin was convicted by the

trial court of two counts of theft of trade secrets. Punishment was assessed at ten years

confinement, suspended for 10 years, and a $5,000 fine, which was not suspended.

Appellant timely perfected these appeals.
       The District Clerk of Gray County filed a motion for extension of time in which to file

the clerk’s records indicating appellant had not paid nor made arrangements to pay for the

records. The court reporter notified the Clerk of this Court that appellant’s counsel had

instructed him not to prepare the reporter’s records because counsel anticipated filing a

motion to dismiss the appeals. Appellant’s counsel notified the Clerk of this Court in mid-

March that he would file a motion to dismiss in early April. To date neither the clerk’s

records nor reporter’s records have been filed and the deadlines for doing so have expired.

Neither has a motion to dismiss been filed. By letter dated April 17, 2006, this Court

directed counsel to either file the appellate record or a motion to dismiss by April 28, 2006,

noting that failure to do so might result in dismissal. Counsel did not respond.


       Accordingly, the appeals are dismissed for want of prosecution and failure to comply

with a directive from this Court. See Tex. R. App. P. 37.3.


                                           Don H. Reavis
                                             Justice


Do not publish.




                                              2